Acknowledgment
         Receipt of an amendment filed 5/6/22 has been acknowledged and entered.  Claims 11-15 have added.  The office is withdrawing all previous rejections in view of the amendment.  Accordingly, claims 1-15 are in condition for allowance.


Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
Reference to EP 2 722 254 B1 is the closest prior art.  However, claim 1 is allowed because the prior art neither shows nor teaches a method for the production of an electric power steering system, comprising the steps of:
providing an electric motor having a drive shaft, and a worm gear having a worm shaft, wherein at an end of the worm shaft that is associated with the electric motor, the worm shaft has an axial opening;
providing an adjusting sleeve and determining an individual axial position of the adjusting sleeve in the axial opening of the worm shaft in order to achieve a predetermined axial preloading force on the worm shaft;
pressing press-fitting the adjusting sleeve into the axial opening to the determined, individual axial position, wherein there is a press fit between the adjusting sleeve and the worm shaft; and
installing a spring element in the adjusting sleeve so that a first end of the spring element, is supported axially on the drive shaft, a second end of the spring element is supported axially on the adjusting sleeve, (emphasis added) and the spring element acts upon the worm shaft with the predetermined preloading force in the axial direction via the adjusting sleeve.

Claim 4 is allowed because the prior art neither shows nor teaches an electric power steering system comprising an electric motor having a drive shaft, and a worm gear having a worm shaft,
wherein at an end of the worm shaft that is associated with the electric motor, the worm shaft has an axial opening,
wherein an adjusting sleeve is pressed into the axial opening and there is a press fit between the adjusting sleeve and the worm shaft, and
wherein a spring element is provided, a first end of the spring element being supported axially on the drive shaft, a second end of the spring element being supported axially on the adjusting sleeve, (emphasis added) wherein the spring element acts upon the worm shaft with a preloading force in the axial direction via the adjusting sleeve.
Claims 2-3 and 5-15 are allowed due to their dependency to claims 1 and 4, respectively.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm. 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/               Primary Examiner, Art Unit 3611